DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 9 and 11-12 are amended. Claims 2 and 10 are cancelled. Claims 1, 3-9 and 11-12 are presently pending.

Applicant’s arguments regarding the rejections under 35 USC 112(a) have been fully considered and are persuasive. The rejections of 5/17/2022 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 5/17/2022 are overcome.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding claim 4, the limitation “an orientation member” (line 14) recites the generic placeholder “member” coupled with the functional language “orientation” without reciting sufficient structure, materials, or acts to perform the claimed function. A review of the specification indicates that the corresponding structure is a rod having a first end that is integral in rotation with the gripping finger and a second end which is fixed to a toothed wheel (page 9, lines 13-16).

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, there is insufficient antecedent basis for the limitation “said first heading module” (line 3) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it recited said first heating module.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (US 10,549,472) in view of Emmer (US 5,681,521).

Regarding claim 1, Klatt discloses a heating device for the thermal conditioning of preforms (abstract) in which preforms are transported along a transport path (column 2, lines 53-67). The preforms are first subjected to a uniform heating under rotation about their longitudinal axes at a first heating section, which is considered to meet the claim limitation of a first heating module and subsequently to nonuniform preferential heating in a second heating section (page 3, lines 1-24), which is considered to meet the claim limitation of a second heating module. The preforms are transported by mandrels which are inserted into the mouth section of the preforms (column 4, lines 51-55). The mandrels have gear wheels (figure 9, reference numeral 52) that are rotated by a mandrel rotary belt (column 10, liens 1-17, figure 5, reference numeral 51) in the form of a toothed belt (column 11, lines 37-39). The uniform heating is preformed by heating boxes (figure 4, reference numeral 30) separated from the heating boxes that perform the preferential heating (column 9, lines 7-30, figure 4, reference numeral 30’). The uniform heating is accomplished by continual rotation of the preforms (page 8, lines 53-67), but are not rotated when they are moved through the heating boxes providing preferential heating (column 9, lines 7-30).
Emmer teaches an apparatus of thermal treatment of the body of a preform in which at least one region of the body is heated to a greater temperature than other regions of the body to produce a finished container incorporating a body having a complex shape (abstract). Gaps are provided between heating elements so that two opposite portions are heated to a higher temperature than the remaining portions (column 10, lines 49-56, figure 6, reference numeral 13). Emmer additionally teaches that this device allows the production of articles that are not cylindrical (column 2, lines 10-35).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the preferential heating without rotation of Klatt for the preferential heating with rotation of Emmer. One would have been motivated to do so since Emmer teaches a production device that allows manufacture of articles that are not cylindrical.

Regarding claim 9, Klatt discloses that multiple heating units are provided to expose the entire surface of the preform to uniformly heat the preforms (column 8, lines 53-67).

Regarding claim 11, Klatt discloses that multiple heating units are provided to expose the entire surface of the preform to uniformly heat the preforms (column 8, lines 53-67), and multiple heaters are provided to perform the preferential heating (column 9, lines 7-30).

Regarding claim 12, Emmer teaches that gaps (figure 6, reference numeral 21) are provided between heating elements so that two opposite portions are heated to a higher temperature than the remaining portions (column 10, lines 49-56, figure 6, reference numeral 13). The gaps are considered to meet the claim limitation of sequential since they are sequentially located along the transport path of the preforms. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (US 10,549,472) in view of Emmer (US 5,681,521) as applied to claim 1 above, and further in view of Zacche (US 9,039,405).
	
Regarding claim 3, modified Klatt teaches all the claim limitations as set forth above. Modified Klatt does not explicitly teach (a) a slot and (b) the slot having a widened portion.
Regarding (a), Zacche teaches a system for transferring preforms for use with an oven for blowing machines for preforms (abstract). The oven includes transport elements (column 3, lines 27-29, figure 1, reference numeral 8) in the form of a track (figure 2, reference numeral 11) on which a plurality of mandrels run (figure 1, reference numeral 12) on a path through the oven (column 3, lines 36-43). The mandrels include a housing integrally associated with a sliding support (column 4, lines 44-45, figure 5, reference numeral 29) that slides along rails (column 4, lines 46-59, figure 5, reference numerals 16a, 16b) of the track (column 3, lines 44-47). Each sliding support includes a vertical plate with two toothed wheels having coaxial toothed pinions rotatably associated with the vertical plate (figure 4, reference numeral 31) that moves along rack bars (figure 4, reference numeral 17) that mesh with the pinions (column 4, lines 46-59, figure 4, reference numeral 19). The toothed wheels travel along rack bands (figure 4, reference numerals 17a, 17b) having two racks on each rail with a slot between them (column 4, lines 46-59, figure 4, reference numeral 19).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mandrel of modified Klatt with the rack and pinion track of Zacche. One would have been motivated to do so since Zacche teaches a rack and pinion that support a preform as it is transferred through a blow molding machine.
Regarding (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slightly widen the slot at the claimed position. One would have been motivated to do so since there is no evidence that slightly widening the track in one part would result in a change to the performance of the device. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Regarding claim 4, modified Klatt teaches all the claim limitations as set forth above. Modified Klatt does not explicitly teach the mandrel having a gripping finger.
Zacche teaches that the mandrel has a housing which contains a gripping finger (figure 3, reference numeral 37) having an engaging portion located on its surface (column 5, lines 20-31, figure 3, reference numeral 37’) and a stem that vertically positions the gripping finger along a vertical axis above and opposite the gripping finger (column 5, lines 32-40, figure 3, reference numeral 39). Zacche additionally teaches that the gripping finger has an elastic part that exerts a holding pressure on the preform (column 5, lines 20-31).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pinion of modified Klatt with the embodiments of Zacche to have a rotatable gripping finger and stem. One would have been motivated to do so since Zacche teaches a gripping finger that exerts a holding pressure on the preform.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (US 10,549,472) in view of Emmer (US 5,681,521) and Zacche (US 9,039,405) as applied to claim 4 above, and further in view of Winzinger (US 9,393,732).

Regarding claim 5, modified Klatt teaches all the claim limitations as set forth above. Zacche additionally teaches that the toothed wheels travel along rack bands (figure 4, reference numerals 17a, 17b) having two racks on each rail with a slot between them (column 4, lines 46-59, figure 4, reference numeral 19). Modified Kltat does not explicitly teach a bearing supported on the toothed wheel.
Winzinger teaches an apparatus for heating plastics material preforms (abstract) in which a holding element of a preform has an upper stop to raise and lower the preform during manufacturing (column 9, lines 1-11, figure 4, reference numeral 54) by a guide roller located on the top of the holding element (column 10, lines 17-31, figure 9, reference numeral 98) above a toothed wheel (column 7, lines 59-67, figure 2, reference numeral 25). In different embodiments, the dipping movement of the holding member is provided by a guide roller located in a guide curve track (column 10, lines 4-16, reference numeral 92).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the mandrel of modified Klatt with the top roller and guide curve of Winzinger. One would have been motivated to do so since Winzinger teaches a guide curve that allows a preform to be raised and lowered as it passes through the manufacturing process.

Regarding claim 6, modified Klatt teaches all the claim limitations as set forth above. It is evident that the diameter of the guide roller is smaller than the guide curve track since it would otherwise be unable to fit within the track. It is additionally evident that length of the rod of the mandrel is greater in length than the width of guide curve in an unwidened portion of Winzinger (figure 9). Winzinger additionally teaches that guide roller can be maneuvered by an upper stop only (column 9, lines 1-11). Modified Klatt does not explicitly teach a widened portion of the guide curve.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to slightly widen the slot at the claimed position. One would have been motivated to do so since there is no evidence that slightly widening the track in one part would result in a change to the performance of the device. A change in size is generally recognized as being within the level of one of ordinary skill in the art absent evidence that the change in size results in a difference in performance. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klatt (US 10,549,472) in view of Emmer (US 5,681,521) and Zacche (US 9,039,405) and Winzinger (US 9,393,732) as applied to claim 5 above, and further in view of Sokolow (US 3,947,243).

Regarding claim 7, modified Klatt teaches all the claim limitations as set forth above. Modified Klatt does not explicitly teach the mandrel having a toothed sector.
Sokolow teaches an oven for heating tubular parisons having parison holders with teeth projecting out from the parison holder (figure 4, reference numeral 28) that are rotated by brush like bristles mounted along the side of the conveyor path (abstract) so that heat is applied uniformly to the parisons in the oven (column 1, lines 5-9). The parisons are rotated even at the end of the path (column 6, lines 55-68, column 7, lines 1-6).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the preform holders of modified Klatt with the teeth and bristles of Sokolow. One would have been motivated to do so since Sokolow teaches rotating preforms during heating to ensure even heating.

Regarding claim 8, Sokolow teaches that the bristles are arranged in individual tufts that are spaced apart by a distance related to the distance between the teeth of the toothed wheel so that they rotate in perfect mesh (column 2, lines 56-68, column 3, lines 1-28). The individual tufts are considered to meet the claim limitation of teeth. The bristles are attached to a bolt, which is considered to meet the claim limitation of a belt (column 5, lines 48-68, column 6, lines 1-9, figure 4, reference numeral 37).

Response to Amendment
Regarding the interpretation under 35 USC 112(f), applicant’s arguments have been fully considered but they are not persuasive since applicant presents no evidence showing that the term “orientation member” is a term that one of ordinary skill in the art would associate with a specific structure, rendering interpretation under 35 USC 112(f) unsuitable.

Regarding the rejections relying on Deemer, applicant’s arguments are not persuasive since Deemer is not relied upon in the instant Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715